         Case 1:20-mc-00209-PAE Document 1 Filed 05/12/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 THE FEDERAL REPUBLIC OF NIGERIA; Case No: 1:20-mc-209
 ABUBAKAR MALAMI, THE ATTORNEY
 GENERAL OF THE FEDERAL REPUBLIC OF
 NIGERIA                            EX PARTE APPLICATION FOR AN
                                    ORDER PURSUANT TO 28 U.S.C.
                                    §1782 TO CONDUCT DISCOVERY
                                    FOR     USE     IN FOREIGN
               Applicants           PROCEEDINGS



 VR ADVISORY SERVICES, LTD.; VR ADVISORY
 SERVICES (USA) LLC; VR CAPITAL GROUP,
 LTD.; VR GLOBAL ONSHORE FUND, L.P.; VR
 ARGENTINA RECOVERY ONSHORE FUND II,
 L.P.; RICHARD DIETZ; JEFFREY JOHNSON; and
 ASHOK RAJU
                    Respondents.



       The Federal Republic of Nigeria and the Honorable Abubakar Malami, the Attorney

General of the Federation and Minister of Justice of Nigeria (collectively the “Applicants”), by

their undersigned counsel, Meister Seelig & Fein LLP, respectfully move this Court for an order

pursuant to 28 U.S.C. Section 1782 (“Section 1782”) permitting Applicants to issue subpoenas

pursuant to Federal Rules of Civil Procedure 26 and 45 directing VR Advisory Services, Ltd. (“VR

Advisory”), VR Advisory Services (USA) LLC (“VR Advisory USA”), VR Capital Group, Ltd.

(“VR Capital”), VR Global Onshore Fund, L.P. (“VR Onshore”), VR Argentina Recovery Onshore

Fund II, L.P. (“VR Argentina”), and directors and officers Richard Dietz, Jeffrey Johnson, and

Ashok Raju (collectively “VR Respondents”) to produce documents and provide deposition

testimony for use by Applicants in foreign criminal investigations and criminal judicial

proceedings that are pending in the Federal Republic of Nigeria (the “Nigerian Proceedings”).
             Case 1:20-mc-00209-PAE Document 1 Filed 05/12/20 Page 2 of 3



          As set forth in the accompanying memorandum of law, the Application meets all of the

statutory requirements necessary to obtain discovery under Section 1782, and the discretionary

factors weigh in favor of granting the Application and the discovery Applicants seek. In addition,

as set forth in the accompanying Declaration of Alexander D. Pencu, Esq. (“Pencu Declaration”)

VR Respondents can be found in this district. Applicants seek the discovery for use in the Nigerian

Proceedings, which foreign criminal investigations and proceedings constitute foreign proceedings

within the meaning of Section 1782. VR Respondents are not a party to any of the Nigeria

Proceedings. Applicants are not attempting to circumvent any requirements of the Nigerian

judicial system by making this Application. Also, Nigerian administrative agencies and courts are

receptive to this form of discovery, and the requested discovery is not unduly burdensome or

intrusive.    In further support of this application, Applicants rely on their accompanying

memorandum of law, the Declaration of the Honorable Abubakar Malami with its accompanying

exhibits, and the Pencu Declaration with its accompanying exhibits. A proposed Order is attached

hereto.

          WHEREFORE, the Federal Republic of Nigeria and Attorney General Malami respectfully

request that this Court enter an order:

              1. Granting the Application for discovery from the VR Respondents pursuant to

                  Section 1782;

              2. Authorizing Applicants to take discovery relating to the issues identified in its
                  application from the VR Respondents, in accordance with the Federal Rules of

                  Civil Procedure and the Rules of this Court, including by serving on the VR

                  Respondents a subpoena for deposition testimony and the production of the

                  documents listed in Exhibits 1 through 8 to the Pencu Declaration;




                                                -2-
        Case 1:20-mc-00209-PAE Document 1 Filed 05/12/20 Page 3 of 3




          3. Directing VR Respondents to comply with the subpoenas in accordance with the

             Federal Rules of Civil Procedure and the Rules of this Court;

          4. Appointing the undersigned to issue, sign and serve the subpoenas;

          5. Providing that this Court shall retain such jurisdiction as is necessary to effectuate

             the terms of such subpoenas;

          6. And providing such other and further relief to the Applicants as the Court deems

             just and proper.


Dated: May 12, 2020
       New York, New York

                                                           MEISTER SEELIG & FEIN LLP

                                                      By: Alexander D. Pencu
                                                          Alexander D. Pencu, Esq.
                                                          Christopher J. Major, Esq.
                                                          Austin D. Kim, Esq.
                                                          125 Park Avenue, 7th Floor
                                                          New York, NY 10017
                                                          (212) 655-3500
                                                          adp@msf-law.com
                                                          cjm@msf-law.com
                                                          adk@msf-law.com

                                                           Attorneys for Applicants Federal
                                                           Republic of Nigeria, and Attorney
                                                           General Abubakar Malami




                                              -3-
